DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase JPH0821825.
As to claim 1, Nagase teaches “An ultrasonic liquid concentration detecting device ([0001]), comprising: a vibrating structure (Figure 1, #2 and #3)), a bubble removing structure ([0011]); and an ultrasonic detecting main body is configured to buffer a shock received by the ultrasonic detecting main body wherein the bubble removing structure is disposed on the ultrasonic detecting main body (Figure 1 shows a main body in which #1, #2 and #3 are present) and is configured to accelerate a flow rate of a liquid and wherein the ultrasonic detecting main body is configured to detect a concentration of the liquid ([0012])”
Nagase does not explicitly teach “and an ultrasonic detecting main body wherein the vibrating structure is disposed at a bottom of the ultrasonic detecting main”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine known elements in the claimed manner. In Figure 1 of the prior art, the vibrating structure appears to be located at the middle of the ultrasonic detecting main body and not the bottom. The location of one structure relative to another structure is relative to the viewed perspective of the device. It would have been obvious to one of ordinary skill in the art to rearrange the known elements in order to optimize the performance of the device. 

Allowable Subject Matter
	Claims 10 and 11 are allowed. The prior art does not teach the particulars of the vibrating structure of claim 10. The prior art does not teach the particulars of the bubble removing structure of claim 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863